DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-4, 6-17 and 20 are pending.  Claims 1 have been amended.  Claims 5, 14 and 18-19 have been canceled.  

Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive.

Regarding claims 1-4, 6-13, 15, 17 and 20:
Applicant argues on page 3 and 7 that:
“a person of ordinary skill in the art would not have found it obvious to modify Catalano in view of Parker” and that “a person of ordinary skill in the art would not have found it obvious to power on and off Catalano' s charging system based on signals from an occupancy sensor.”
Examiner respectfully disagrees.  In response to Applicant's argument that there is no suggestion to combine the references, the Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. In re 
Therefore Catalano in view of Parker would be obvious to combine.

Regarding claim 16:
Applicant argues on page 10 that:
“person of ordinary skill in the art would not have found it obvious to modify Catalano in view of Parker and Beaver as the Examiner asserts.”.
Examiner respectfully disagrees.  In response to Applicant's argument that there is no suggestion to combine the references, the Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. In re Nomiya, 184 USPQ 607 (CCPA 1975). However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). references are evaluated by what they suggest to .
Therefore Catalano in view of Parker would be obvious to combine.

Regarding claim 16:
Applicant further argues on page 6 that:
“does not teach or suggest the second occupancy sensor recited in independent claim 16 of the present application, which is "configured to power on the second plurality of wireless charging transmitters when occupancy is detected and to power off the second plurality of wireless charging transmitters when occupancy is not detected'”.
Examiner respectfully disagrees.  As discussed above Catalano in view of Parker teach wherein an occupancy is detected and to power off the second plurality of wireless charging transmitters when occupancy is not detected.  Beaver is used to teach a second occupancy sensor the function of the occupancy sensor is already taught by Catalano in view of Parker and to have another occupancy sensor do the same thing is a duplication of parts wherein to have a second occupancy sensor taught by Beaver to have the same function as taught by Parker would be obvious.
Therefore Catalano in view of Parker and Beaver teach a second occupancy sensor when occupancy is detected and to power off the second plurality of wireless charging transmitters when occupancy is not detected.
25DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-17 and 20 are pending.  Claims 1 have been amended.  Claims 5, 14 and 18-19 have been canceled.  

Response to Arguments
Applicant’s arguments filed 8/25/2020, with respect to the rejection(s) of claim(s) 14 and 16 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Catalano et al. US 10,170,908 in view of Parker et al. US 2012/0053657.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Catalano et al. US 10,170,908 in view of Parker et al. US 2012/0053657.

Regarding claim 1, Catalano teaches:
A wireless charging system comprising:  (Fig 1)

a power supply; (Fig 1 #25; Col 9 Lines 15-20 “computing device 25”)

a plurality of wireless charging transmitters adapted to be mounted on an underside of a surface; (wireless connections noted as plurality of charging transmitters. 
Col 9 lines 30-35 “control computing device 25 may further include various other ports for receiving and transmitting”; 
Col 9 lines 50-55 “Wireless connections may include, but are not limited to, a wireless charging mat,”)

a power distribution system adapted to connect the plurality of wireless charging transmitters to the power supply; (Fig 1 #30; Col 3 lines 10-15 “The charge distribution unit initiates transfer and splitting of the various allocated amounts of battery power charge from the power source to each electronic device battery”)

wherein the plurality of wireless charging transmitters are configured to generate a plurality of separate charging areas on a top side of the surface; (plurality of wireless transmitters receive allocated power to charge separate devices from the wireless connections on the surfaces of a charging mat. Fig 1 #Devices 1-3; 
Col 3 lines 35-40 “The charge distribution unit receives the allocated amount(s) of battery power charge, and then initiates transfer of such allocated amount(s) of battery power charge from the power source”  and
Col 9 lines 50-55 “Wireless connections may include, but are not limited to, a wireless charging mat,”)

wherein a total combined power rating of the plurality of wireless charging transmitters is greater than the capacity of the power supply.  (When source is not enough to charge all device and has a priority in allocation of charging wherein the sum of the power rating of wireless transmitters would be greater than power supply if attempting to charge devices simultaneously without allocation.  
Col 12 lines 60-65 “provides a maximum charge rate to devices in need of charging”;  
Col 15 lines 35-40 “when there is not enough stored power on the computing device 25 and/or charge distribution unit 30 to share, and there is no available wall power source outlet 40.” and 
Col 15 lines 40-50 “priority based charging of one or more of the electronic device 1, 2, 3, etc.”)

Catalano does not explicitly teach:

wherein the occupancy sensor is configured to send a signal to the power supply 

to power on the connected wireless charging transmitters based on the detected presence of the user 
and
to power off the connected wireless charging transmitters based on the detected absence of the user.

Parker teaches:
an occupancy sensor configured to detect presence or absence of a user in the vicinity of the occupancy sensor (Par 0021 “a pressure sensor, metal detector, motion detector or other sensor configured to sense the presence of the implant recipient”) 
wherein the occupancy sensor is configured to send a signal to the power supply (Sensor activates controller i.e. power supply to power drive coil to transmit power. Fig 6 #606; Par 0021 “The external charging coil may be energized only at times when it is determined that the implanted device is present within the charging locale, for example the charging coil may be activated by a pressure sensor, metal detector, motion detector or other sensor configured to sense the presence of the implant recipient”)

to power on the connected wireless charging transmitters based on the detected presence of the user (Fig 6; Par 0021 “the charging coil may be activated by a pressure sensor, metal detector, motion detector or other sensor configured to sense the presence of the implant recipient”)
and
to power off the connected wireless charging transmitters based on the detected absence of the user; (Par 0053 “the external recharging device may have the capacity to turn on and off automatically whenever it detects the proximity of both the implanted device and the remote control. For example the charger may detect the proximity of the implanted device by any suitable method”).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify system taught by Catalano to have occupancy sensor detect user taught by Parker for the purpose of charging at a locale the user is expected to enter from time to time . (Refer to Par 0014)

Regarding claim 2, Catalano teaches:
at least one wired charging point connected to the power supply through the power distribution system.  (Col 9 lines 45-50 “one or more electronic devices preferably can receive input power charge, and output signals and battery power, either through wired connections (e.g., cables, USB, or other means of connecting power to wire (i.e., run) the devices)”)

Regarding claim 3, Catalano teaches:
wherein the at least one wired charging point is a USB socket. (Col 9 lines 45-50 “one or more electronic devices preferably can receive input power charge, and output signals and battery power, either through wired connections (e.g., cables, USB, or other means of connecting power to wire (i.e., run) the devices)”)

Regarding claim 4, Catalano teaches:
wherein the at least one wired charging point is configured to allow data transmission or exchange between a device connected to the at least one wired charging point and a USB hub connected to the power distribution system.  (Col 24 lines 25-30 “Network data processing system 300 contains network 302, which is the medium used to provide communications links between various devices and computers connected together within network data processing system 300. Network 302 may include connections, such as wire, wireless communication links, or fiber optic cables.”)

  Regarding claim 15, Even though Catalano teaches:
wherein at least one of the power supply or the occupancy sensor configured to communicate with at least one of a wireless network or a communication interface. (Col 24 lines 25-30 “Network data processing system 300 contains network 302, which is the medium used to provide communications links between various devices and computers connected together within network data processing system 300. Network 302 may include connections, such as wire, wireless communication links”)
Catalano does not explicitly teach:
a wireless transceiver configured to communicate. 
Parker teaches:
(Par 0005 “communication between an external transceiver 11 and internal transceiver”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify communication taught by Catalano to have a transceiver taught by Parker for the purpose of wireless communication and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

  Claim 16 rejected under 35 U.S.C. 103(a) as being unpatentable over Catalano et al. US 10,170,908 in view of Parker et al. US 2012/0053657 and Beaver et al. US 2014/0015328.

  Regarding claim 16, Catalano teaches:
A wireless charging system comprising: (Fig 1)
 
a first power supply; (Fig 1 #25; Col 9 Lines 15-20 “computing device 25”)

a second power supply; (duplication of first power supply. Fig 1 #25; Col 9 lines 10-15 “Controller 10, monitor 20, and charge distribution unit 30 may reside within a single computing device, or one or more computing devices, in any combination thereof.”)

(wireless connections noted as plurality of charging transmitters. 
Col 9 lines 30-35 “control computing device 25 may further include various other ports for receiving and transmitting”; 
Col 9 lines 50-55 “Wireless connections may include, but are not limited to, a wireless charging mat,”)

a second plurality of wireless charging transmitters adapted to be mounted on the underside of the surface; (duplication of first plurality of wireless charging transmitters. Col 9 lines 10-15 “Controller 10, monitor 20, and charge distribution unit 30 may reside within a single computing device, or one or more computing devices, in any combination thereof.”)

a first power distribution system adapted to connect the first plurality of wireless charging transmitters to only the first power supply; (Fig 1 #30; Col 3 lines 10-15 “The charge distribution unit initiates transfer and splitting of the various allocated amounts of battery power charge from the power source to each electronic device battery”)

a second power distribution system adapted to connect the second plurality of wireless charging transmitters to only the second power supply; (duplication of first power distribution system. Col 9 lines 10-15 “Controller 10, monitor 20, and charge distribution unit 30 may reside within a single computing device, or one or more computing devices, in any combination thereof.”)

Catalano does not explicitly teach:

wherein the first occupancy sensor is configured 
to power on the first plurality of wireless charging transmitters when occupancy is detected and 
to power off the first plurality of wireless charging transmitters when occupancy is not detected.
Parker teaches:
a first occupancy sensor controlling a first supply of power from the first power supply to the first plurality of wireless charging transmitters based on occupancy detection in a vicinity of the first occupancy sensor; (Par 0021 “The external charging coil may be energized only at times when it is determined that the implanted device is present within the charging locale, for example the charging coil may be activated by a pressure sensor, metal detector, motion detector or other sensor configured to sense the presence of the implant recipient”)
wherein the first occupancy sensor is configured 
to power on the first plurality of wireless charging transmitters when occupancy is detected (Fig 6;  Par 0021 “the charging coil may be activated by a pressure sensor, metal detector, motion detector or other sensor configured to sense the presence of the implant recipient”) and 
to power off the first plurality of wireless charging transmitters when occupancy is not detected (Par 0053 “the external recharging device may have the capacity to turn on and off automatically whenever it detects the proximity of both the implanted device and the remote control. For example the charger may detect the proximity of the implanted device by any suitable method”).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify system taught by Catalano to have a first occupancy sensor taught by Parker for the purpose of charging at a locale the user is expected to enter from time to time . (Refer to Par 0014)
Even though the combined teaching of Catalano in view of Parker teach:
a occupancy sensor controlling a supply of power from the power supply to the plurality of wireless charging transmitters based on occupancy detection in a vicinity of the occupancy sensor;
wherein the occupancy sensor is configured 
to power on the plurality of wireless charging transmitters when occupancy is detected and 
to power off the plurality of wireless charging transmitters when occupancy is not detected as noted above. 

Catalano in view of Parker does not explicitly teach:
a second occupancy sensor controlling a second supply of power from the second power supply to the second plurality of wireless charging transmitters based on occupancy detection in a vicinity of the second occupancy sensor,
wherein the second occupancy sensor is configured 
to power on the second plurality of wireless charging transmitters when occupancy is detected and 

Beaver teaches:
a second occupancy sensor controlling power to the second power supply (Fig. 2 #102b having second power supply as seen in Fig. 3 second power supply 336 with a second supply of power to another 304) 
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the system of a first and second power supply and the first occupancy sensor to power on and off in the presence of a user taught by the combined teaching of Catalano in view of Parker to have a second occupancy sensor taught by Beaver for the purpose of occupancy control of both chargers (Refer to Par 0091) and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Claims 6-13 rejected under 35 U.S.C. 103 as being unpatentable over Catalano et al. US 10,170,908 in view of Parker et al. US 2012/0053657 as applied to claim 1 above, and further in view of Yang US 9,325,186.

Regarding claim 6, Catalano does not explicitly teach:
a satellite configured to be mounted on the top side of the surface and to provide an indication of a location of a charging area on the top side of the surface. 
Yang teaches:
(Fig 1 Col 2 lines 60-65 “a light projection unit configured to project a light on an area around the wireless charger”). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify surface taught by Catalano to have a satellite taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 

Regarding claim 7, Catalano does not explicitly teach:
wherein the satellite is configured to project light to the top side of the surface at or near at least a portion of the charging area. 
Yang teaches:
wherein the satellite is configured to project light to the top side of the surface at or near at least a portion of the charging area (Fig 1 Col 2 lines 60-65 “a light projection unit configured to project a light on an area around the wireless charger”). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify surface taught by Catalano to have a satellite taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 

Regarding claim 8, Catalano does not explicitly teach:
wherein the satellite is configured to project light to the top side of the surface over the entire charging area. 
Yang teaches:
wherein the satellite is configured to project light to the top side of the surface over the entire charging area (Fig 3 #300). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify surface taught by Catalano to have a satellite taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 

Regarding claim 9, Catalano does not explicitly teach:
wherein the satellite is configured to project light at a center of the charging area. 
Yang teaches:
wherein the satellite is configured to project light at a center of the charging area (Fig 3 300). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify surface taught by Catalano to have a satellite taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 

Regarding claim 10, Catalano does not explicitly teach:
wherein the satellite is configured to project light to the top side of the surface at or near opposing edges of the charging area. 
Yang teaches:
(Fig 3 #300). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify surface taught by Catalano to have a satellite taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 

Regarding claim 11, Catalano does not explicitly teach:
wherein the satellite is configured to project light to the top side of the surface at an edge of the surface. 
Yang teaches:
wherein the satellite is configured to project light to the top side of the surface at an edge of the surface (Fig 3 #300). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify surface taught by Catalano to have a satellite taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 
 
Regarding claim 12, Catalano does not explicitly teach:
wherein the satellite is configured to vary at least one of the intensity or color of the projected light based on a location of a device relative to the charging area. 
Yang teaches:
(Fig 18 # 410, 420, 430). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify surface taught by Catalano to have a satellite taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 

Regarding claim 13, Catalano does not explicitly teach:
wherein the satellite is configured to vary at least one of the intensity or color of the projected light based on a charging status of a device. 
Yang teaches:
wherein the satellite is configured to vary at least one of the intensity or color of the projected light based on a charging status of a device (Fig 18 # 410, 420, 430). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify surface taught by Catalano to have a satellite taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 

Claims 17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Catalano et al. US 10,170,908 in view of Parker et al. US 2012/0053657 and Yang US 9,325,186.


Regarding claim 17, Catalano teaches:
A wireless charging system comprising:  (Fig 1)

a power supply; (Fig 1 #25; Col 9 Lines 15-20 “computing device 25”)

a wireless charging transmitter adapted to be mounted on an underside of a surface and to generate a charging area on a top side of the surface; (wireless connections noted as plurality of charging transmitters. 
Col 9 lines 30-35 “control computing device 25 may further include various other ports for receiving and transmitting”; 
Col 9 lines 50-55 “Wireless connections may include, but are not limited to, a wireless charging mat,”)

a power distribution system adapted to connect the wireless charging transmitter to the power supply for supplying power from the power supply to the wireless charging transmitter; (Fig 1 #30; Col 3 lines 10-15 “The charge distribution unit initiates transfer and splitting of the various allocated amounts of battery power charge from the power source to each electronic device battery”)

Catalano does not explicitly teach:
an occupancy sensor configured to detect presence or absence of a user in the vicinity of the occupancy sensor 


to power on the connected wireless charging transmitters based on the detected presence of the user 
and
to power off the connected wireless charging transmitters based on the detected absence of the user.

Parker teaches:
an occupancy sensor configured to detect presence or absence of a user in the vicinity of the occupancy sensor (Par 0021 “a pressure sensor, metal detector, motion detector or other sensor configured to sense the presence of the implant recipient”) 
wherein the occupancy sensor is configured to send a signal to the power supply (Sensor activates controller i.e. power supply to power drive coil to transmit power. Fig 6 #606; Par 0021 “The external charging coil may be energized only at times when it is determined that the implanted device is present within the charging locale, for example the charging coil may be activated by a pressure sensor, metal detector, motion detector or other sensor configured to sense the presence of the implant recipient”)

to power on the connected wireless charging transmitters based on the detected presence of the user (Fig 6; Par 0021 “the charging coil may be activated by a pressure sensor, metal detector, motion detector or other sensor configured to sense the presence of the implant recipient”)

to power off the connected wireless charging transmitters based on the detected absence of the user; (Par 0053 “the external recharging device may have the capacity to turn on and off automatically whenever it detects the proximity of both the implanted device and the remote control. For example the charger may detect the proximity of the implanted device by any suitable method”).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify system taught by Catalano to have occupancy sensor detect user taught by Parker for the purpose of charging at a locale the user is expected to enter from time to time . (Refer to Par 0014)

Catalano does not explicitly teach:
an indication system configured to provide a visual indication of a location of the charging area on the top side of the surface; wherein the indication system is configured to project light to the top side of the surface only over the entire charging area.
Yang teaches:
an indication system configured to provide a visual indication of a location of the charging area on the top side of the surface; wherein the indication system is configured to project light to the top side of the surface only over the entire charging area. (Fig 3 #300 (Fig 1 Col 2 lines 60-65 “a light projection unit configured to project a light on an area around the wireless charger”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify system taught by Catalano to have an taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10)

Regarding claim 20, Catalano does not explicitly teach:
wherein the indication system includes a satellite configured to vary at least one of intensity or color of projected light based on at least one of a charging status of a device or a location of the device relative to the charging area.  
Yang teaches:
wherein the indication system includes a satellite configured to vary at least one of intensity or color of projected light based on at least one of a charging status of a device or a location of the device relative to the charging area. (Fig 18 # 410, 420, 430)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify indication system taught by Catalano to have a satellite taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARIKH KANEM RANKINE/            Examiner, Art Unit 2859                                                                                                                                                                                            
/DAVID V HENZE-GONGOLA/            Primary Examiner, Art Unit 2859